Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is US 2002/0168630.  However they teach rinsing the cells with a solution at a pH of 3.5-11 prior to contact with fluorescent dyes [0034] not staining the yeast with a dye under a buffer of a pH of 10-12.5. East et al. teaches that it was surprising that a high pH of 10.8 produces yeast images with the best definition (Abstract and Conclusions last lines).  However East et al. was published October 4, 2011 which is after the priority date of the current application. 
The Applicant shows that at higher pH the definition of the live yeast increases (see Specification, Figs 6 vs.7).  At a pH greater than 8, it appears the background fluorescence was eliminated to enhance the live cells (Specification [0054]) This result produces unexpectantly superior images to identify living yeast cells from dead ones in a sample. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699